USDC IN/ND case 1:20-cr-00025-HAB-SLC document 82 filed 12/29/20 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         )      CAUSE NO.: 1:20-CR-25-HAB
                                                  )
PAUL CARTER                                       )

       ORDER ACCEPTING AMENDED FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Amended Findings and Recommendation of the

United States Magistrate Judge [ECF No. 80], filed on December 11, 2020. The Defendant has

waived objection to the Amended Findings and Recommendation.

       The Court being duly advised, ADOPTS the Amended Findings and Recommendation

[ECF No. 80] in its entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Counts 1 and 2 of the

Information is hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on December 29, 2020.

                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT
